Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s after final amendment, remarks, declaration and request for consideration under the AFCP 2.0 program filed 02/23/2021.  The after final amendments, arguments, declaration and request for consideration under the AFCP 2.0 program have been entered and reviewed.  Claims 4-6, 8, 9, 11-20, and 22-26 are currently pending.
Claim 4 is allowable. Claims 15-19, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 01/25/2019, is hereby withdrawn and claims 15-19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record, Tesoro et al. (US 3,553,254) and Mayo et al. (US 7,022,767), fail to teach or suggest the claimed formaldehyde-free composition, coating, and substrate thereof comprising the recited hydroxyl functional alkyl carbamate crosslinker and acid-functional film-forming resin components and functional limitation regarding the acid groups of the film-forming resin crosslinking with the hydroxyl functional alkyl carbamate crosslinker upon cure.  
Tesoro et al. teaches a textile modifying agent composition comprising aliphatic polycarbamates of the formula: 

    PNG
    media_image1.png
    72
    177
    media_image1.png
    Greyscale

(col. 1 lines 19-44), which are provided as crosslinking agents to react with textile substrates having reactive hydroxyl groups, e.g., hydroxyl cellulosic textiles, (col. 5 lines 31-56 and col. 33 lines 21-30; see also the reaction scheme bridging cols. 5 and 6).  Tesoro et al. merely teaches the polycarbamate is capable of crosslinking with hydroxyl functional groups of polymeric materials, and fails to further teach or suggest the composition further comprises an acid functional film-forming resin and/or the polycarbamate is capable of crosslinking with an acid functional group upon curing.  
	Mayo et al. teaches etherified carbamate crosslinking agents having the following structure and curable compositions thereof: 

    PNG
    media_image2.png
    127
    307
    media_image2.png
    Greyscale

where X is H, -CH2OH, or CH2OR’, and R’ is an alkyl or aryl group (abstract).  Mayo et al. fails to teach or suggest the claimed R1 groups of the hydroxyl functional alkyl carbamate crosslinker since the CH2OR’ moiety designates an ether group rather than a hydroxyl functional alkyl having 2 or more carbon atoms as claimed, and the -CH2OH X group species merely has 1 carbon atom rather than 2 carbon atoms claimed.  Furthermore, it would not be obvious to a person of ordinary skill in the art to provide any of the resins of Mayo et al. to the composition of Tesoro et al. with any reasonable expectation of success since Mayo et al. at best discloses carbamates having a -N(X)-CH2OR structure, which a person of ordinary skill in the art would not expect to  crosslink with acid functional resins since they, at most, function merely as a catalyst to induce crosslinking of other functional polymers (i.e., Polymer-OH), and would also release formaldehyde (see pages 4-5 of the present response and page 2 of the present declaration).  
The remaining references listed on Forms 892, 1449 and PCT 210 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
February 24, 2021